EXHIBIT LOCK-UP AGREEMENT This LOCK-UP AGREEMENT (this "Agreement"), dated as of November 30, 2009, is made by and between Paul G. Allen ("Mr. Allen"), Charter Investment, Inc., a Delaware corporation ("CII") and Charter Communications, Inc., a Delaware corporation (the "Company"). RECITALS WHEREAS, on March 27, 2009, the Company, CII and certain direct and indirect subsidiaries of the Company (collectively, the "Debtors") filed petitions for relief under chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for the Southern District of New York (the "Bankruptcy Court"). WHEREAS, the Debtors filed a joint plan of reorganization (the "Joint Plan") which, pursuant to the Bankruptcy Code, was confirmed by an order, entered November 17, 2009 (the "Confirmation Order"), of the Bankruptcy Court. WHEREAS, pursuant to the Joint Plan, among other things, and on the effective date thereof (the "Effective Date"), Mr. Allen and/or CII, as applicable, will receive various consideration in settlement of their rights, claims and remedies against the Debtors (other than CII) (the "Allen Entities Settlement"), including without limitation, shares of Class B Common Stock, par value $.001 per share, of the Company ("Class B Stock"), representing 35% of the combined voting power of Class A Common Stock, par value $.001 per share, of the Company ("Class A Stock") and Class B Stock. WHEREAS, as part of the Allen Entities Settlement, Mr. Allen has agreed to certain restrictions on transfer of shares of Class B Stock received pursuant to the Joint Plan ("Subject Securities") and conversion of Subject Securities into Class A Stock, on a one-for-one basis, as provided by and permitted under the Company's Amended and Restated Certificate of Incorporation. WHEREAS, the Confirmation Order provides, among other things, for entry into this agreement to provide for such restrictions on transfer and conversion of Subject Securities on the terms set forth herein, and the parties desire to enter into this Agreement on such terms. NOW, THEREFORE, in consideration of the terms and provisions set forth herein, the benefits to be gained by the performance thereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company, Mr. Allen and CII hereby agree as follows: AGREEMENT 1. Definitions.As used in this Agreement, the following terms shall have the following meanings: "Authorized Class B Holders" means any of (a) Mr. Allen, (b) his estate, spouse, immediate family members and heirs and (c) any trust, corporation, partnership or other entity, the beneficiaries, stockholders, partners or other owners of which consist exclusively of Mr. Allen or such other Persons referred to in clause (b) above or a combination thereof. "CCO" means Charter Communications Operating, LLC. "CCO Credit Facility" means the Amended and Restated Credit Agreement, dated as of March 18, 1999, as amended and restated on March6, 2007, among CCO, CCO Holdings, LLC, the several banks and other financial institutions or entities from time to time parties thereto, J.P. Morgan Chase Bank, N.A., as administrative agent, J.P. Morgan Chase Bank, N.A. and Bank of America, N.A., as syndication agents, Citicorp North America, Inc., Deutsche Bank Securities Inc., General Electric Capital Corporation and Credit Suisse Securities (USA) LLC, as revolving facility co-documentation agents, and Citicorp North America, Inc., Credit Suisse Securities (USA) LLC, General Electric Capital Corporation and Deutsche Bank Securities Inc., as term facility co-documentation agents. "Change of Control" means, directly or indirectly, (a) the sale, transfer, conveyance or other disposition (other than by way of merger, consolidation or recapitalization of the Company), in one or a series of related transactions, of all or substantially all of the assets of the Company and its subsidiaries, taken as a whole, (b) the consummation of any transaction, including any merger or consolidation, the result of which is that any "person" (as such term is used in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) other than an Authorized Class B Holder, becomes the holder, directly or indirectly, of 35% or more of the combined voting power of the capital stock of the Company or (c) the consummation of any transaction (including without limitation, a merger, consolidation or recapitalization), pursuant to which any of the outstanding capital stock of the Company is converted into or exchanged for cash, securities or other property, other than any such transaction where the capital stock of the Company outstanding immediately prior to such transaction (other than Class B Stock) is converted into or exchanged for capital stock of the surviving or transferee Person constituting a majority of the outstanding voting power of such surviving or transferee Person immediately after giving effect to such transaction. "Lock-Up Termination Date" means the earliest to occur of (a) September 15, 2014, (b) the repayment, replacement, refinancing or substantial modification, including any waiver, to the change of control provisions of the CCO Credit Facility, and (c) a Change of Control. "Person" means any individual, corporation, partnership, joint venture, association, limited liability company, joint stock company, trust, unincorporated organization, government or agency or political subdivision thereof or any other entity. 2 "Transfer" means, directly or indirectly, any sale, assignment, gift, pledge, hypothecation, mortgage, exchange or other disposition. 2. Restriction on Transfer or Conversion of Class B Stock. (a) (i)From and after the Effective Date to but not including the Lock-Up Termination Date, each of Mr. Allen and CII shall not Transfer any Subject Securities or convert any Subject Securities into Class A Stock; provided, that, the foregoing restrictions shall not apply to any Transfer by an Authorized Class B Holder to any other Authorized Class B Holder.Any Transfer or conversion of Subject Securities that does not comply with the foregoing restrictions shall be deemed void ab initio. (ii)Mr.
